Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 01/14/2022 are acknowledged and have been fully considered.  Claims 1, 8, 10, 12-20, and 23-27 are now pending.  Claims 2-7, 9, 11, 21-22 are canceled; claims 1, 8, 10, 12-16, and 18-20 are amended; claims 24-27 are new.
Claims 1, 8, 10, 12-20, and 23-27 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1, 8, 19, and 24 are objected to because of the following informalities:
Claim 1 recites “of a first component bifenthrin”, however examiner would like to suggest the following edit: “(A) from 35 wt% to 55 wt% of a first component, wherein the first component is bifenthrin” as it reads better in the context of the claim.
Claim 8 recites adjuvant twice.
Applicant is advised that should claim 19 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 23-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “A composition comprising A) from 30 wt% to 40 wt% of a first component that is bifenthrin, and (B) from 45 wt% to 70 wt % of a second component selected from selected from the group consisting of propylene glycol methyl ether propionate, diethylene glycol n-butyl ether acetate, ethylene glycol n-butyl ether acetate, propylene glycol diacetate, ethylene glycol n-butyl ether benzoate, and combinations thereof; and (C) optionally, one or more of a surfactant, emulsifier, dispersant, humectant, adjuvant, antioxidant or colorant; and the composition is a homogeneous clear solution.”, does not reasonably provide enablement for “A composition comprising A) from 30 wt% to 55 wt% of a first component that is a pyrethroid, and (B) from 45 wt% to 70 wt % of a second component selected from selected from the group consisting of propylene glycol methyl ether propionate, diethylene glycol n-butyl ether acetate, ethylene glycol n-butyl ether acetate, propylene glycol diacetate, ethylene glycol n-butyl ether benzoate, and combinations thereof; and (C) optionally, one or more of a surfactant, emulsifier, dispersant, humectant, adjuvant, antioxidant or colorant; and the composition is a homogeneous clear solution.” In regards to claims 1, 8, 10, 12-15, the issue arises with the range of bifenthrin that the instant claims recite (i.e., the specification is enabled for “from 30 wt% to 50 wt% of a first component bifenthrin” while not being enabled for “from 30 wt% to 55 wt%”) in view of the limitation that the composition is a homogenous clear solution. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use  the invention commensurate in scope with these claims. Enablement is considered in view of the Wands Factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:

The breadth of the claims: The instant claims are deemed broad as they are directed to a composition comprising either bifrenthrin (claim 1) or any and all pyrethroids (in claim 16) in an amount 30 wt% to 55 wt% (in claims 1 and 16). 

The nature of the invention: the instant invention is directed towards a pesticide concentrate composition.

The state of the prior art: Shown in US PGPUB 20080182754 A1 (Kozuki et al., 2008) and US PGPUB 20100292323 A1 (Fujii et al., 2010), there are many agrochemical active compounds that are not water soluble (see Kozuki et al., paragraphs 0037-0075; Fujii et al., paragraph 0111). Further, Fujii et al. teaches a composition comprising bifenthrin (see Fujii et al., paragraph 0111) and a solvent from 0.1-30% (see Fujii et al., paragraph 0041) that is ethylene glycol mono butyl ether acetate, diethylene glycol mono butyl ether acetate, or mixtures thereof (see Fujii et al., paragraph 0040). US Patent 3295926 (Raymond et al., 1967) further presents another case of a compound with low water solubility compound, cyanamide, in a solution of butyl cellosolve acetate (see Raymond et al., column 2, lines 31-35; lines 52-60).

The amount of direction provided by the inventor: There is nothing in the instant specification that would indicate that the claimed invention is what is presented by the applicant. The direction of the invention as provided by the inventor is a composition with a first part comprising bifenthrin from 30 to 40 wt% and a second part comprising from 45 to 70 wt% of a second component selected from selected from the group consisting of propylene glycol methyl ether propionate, diethylene glycol n-butyl ether acetate, ethylene glycol n-butyl ether acetate, propylene glycol diacetate, ethylene glycol n-butyl ether benzoate, and combinations thereof. There is no support in the instant specification that suggests that the instantly claimed invention will successfully form a homogenous pesticide concentrate comprising any and all pyrethroids other than bifenthrin, as a result, one with ordinary skill in the art would have to result to trial and error experimentation in order to practice the invention commensurate in scope with the claims. 


The presence or absence of working examples: All examples in the instant specification are drawn towards bifenthrin from 10-50 wt% with the solvent comprising from 90-50 wt%. Further, from the data presented on Page 11, Table 2 of the instant specification, it can be seen that the composition consisting of bifenthrin and the solvent does not form a homogenous For example, if bifenthrin is at 40% weight, the only solvent with a homogenous solution is Butyl Cellosolve™ Acetate. The applicant is claiming a composition that does not form in most cases presented by claiming “from 30 wt% to 55 wt% of a first component that is bifenthrin” (claims 1 and 16). Further, the composition can comprise of from 30 to 55 wt % of the pyrethroid, however the data only shows the use of bifenthrin and even then, only until 50 wt%, where only one solvent produces a clear homogenous solution. There are also no other instances in the instant specification that use an amount of greater than 50 wt% of bifenthrin, in which case there is no data to support a composition with 55% bifenthrin. Further, there are no working examples of a composition comprising a propylene glycol methyl ether propionate as a solvent in any amount to produce a homogenous clear solution with bifenthrin or a pyrethroid. 

The quantity of experimentation: Given that the instant claims encompass a composition comprising A) from 30 wt% to 55 wt% of a first component that is a pyrethroid, and (B) from 45 wt% to 70 wt % of a second component selected from selected from the group consisting of propylene glycol methyl ether propionate, diethylene glycol n-butyl ether acetate, ethylene glycol n-butyl ether acetate, propylene glycol diacetate, ethylene glycol n-butyl ether benzoate, and combinations thereof; and (C) optionally, one or more of a surfactant, emulsifier, dispersant, humectant, adjuvant, antioxidant or colorant; and the composition is a homogeneous clear solution, one skilled in the art would have to undertake a burdensome amount of research to show that the claimed invention creates a homogenous pesticide concentrate composition. 

The relative skill of those in the art: the skill of one of ordinary skill in the art is very high, e.g., Ph.D. and M.D. level technology. 

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the glycol alkyl ether ester".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 12, 14-16, 18-19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100292323 A1 (Fujii et al., 2010; as submitted on IDS of 04/17/2019).

In regards to claims 1, 12, 14-16, 18-19, and 23-26, Fujii et al. teaches a pesticidal aqueous microemulsion formulation comprising a pyrethroid, such as bifenthrin (see Fujii et al., paragraph 0111) and propylene glycol mono ethyl ether acetate or dipropylene glycol methyl ether acetate (see Fujii et al., paragraph 0040) (mentioned as an glycol alkyl ether esters which meet the requirements in the instant claims on Page 6, paragraph 0022, lines 3-6 of the specification as filed), which the alkyl group is linear or branched and contains 1-12 carbon atoms, from 0.1-30% (see Fujii et al., paragraph 0041). Further, Fujii et al. teaches that a preferred solvent is ethylene glycol mono butyl ether acetate, diethylene glycol mono butyl ether acetate, or mixtures thereof (see Fujii et al., paragraph 0040) which are listed as an example of a glycol alkyl ether ester in the instant specification (see instant specification, paragraph 0022)
Further in regards to claims 1 and 16, Fujii et al. generally teaches a) at least pyrethroid compound P, such as bifenthrin (see Fujii et al, paragraph 01110, b) at least one organic solvent, selected from compounds of the formula I wherein m is 1, 2 or 3, R" is H, C-C-alkyl or C(O)R. R’ is hydrogen or C-C-alkyl, which may be unsubstituted or substituted with OH, Alk is straight chain or branched C-C-alkylene, and R is hydrogen or C-C-alkyl, which may be unsubstituted or substituted with OH, c) a Surfactant mixture, and d) water (see Fujii, et al., paragraphs 0016-0026).  Fujii et al. teaches diethylene glycol mono butyl ether acetate is a preferred solvent (see Fujii et al., paragraph 0040). Fujii et al. teaches to dissolve the pyrethroid compound P in the organic solvent of formula I (i.e. a composition consisting of  a first component and a second component, where there is 0% by weight of an additive, (see Fujii et al., paragraph 0129)). Fujii et al. has an example with  4.4% flucythrinate (i.e. a pyrethroid compound) and 7.5% 3-methoxy-3-methyl butyl acetate (i.e. a second component, which reads on 37% of a pyrethroid compound (i.e. 4.4/(4.4+7.5) *100) and 63% solvent (see Fujii et al., Table 1).  Fujii et al. teaches that the compositions are clear and stable against formation of solids upon storage (i.e. a homogenous clear solution, (see Fujii et al., paragraph 0028).
In regards to claims 8 and 23, Fujii et al. teaches that the composition comprises a surfactant, also termed as emulsifier, (see Fujii et al., paragraph 0042) ranging from 1 to 30% by weight (see Fujii et al., paragraph 0106). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Fujii et al. does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Fujii et al. with a reasonable expectation of success to obtain the instantly claimed composition. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results. 

Claims 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20100292323 A1 (Fujii et al.,2010; as submitted on IDS of 04/17/2019) as detailed above for claims 1, 8, 12, 14-16, 18-19, and 23-26 in view of US Patent 3295926 (Raymond et al., 1967).

	The teachings of Fujii et al. have been described supra.
	Fujii et al. is silent on the composition having at least 40 wt% of the pyrethroid.
In regards to claim 1 and 16, Raymond et al. teaches a composition comprising cyanamide and a solvent consisting of ethylene glycol monomethyl ether acetate, ethylene glycol monoethyl ether acetate, and ethylene glycol diacetate (see Raymond et al., column 2, lines 3-8). Raymond et al. teaches the use of butyl Cellosolve acetate as the solvent (see Raymond et al., column 2, lines 52-60), which is an ethylene glycol n-butyl ether acetate (see NPL1, page 1, synonyms), which is listed as an example of a glycol alkyl ether ester in the instant specification (see instant specification, paragraph 0021).
Further, in regards to claims 1, 10 and 15-17, Raymond et al. teaches that the composition comprises 50% of cyanamide and 50% of the solvent (see Raymond et al., column 2, lines 31-35). 

In regards to claims 10, 15, and 17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Raymond et al. and Fujii et al. to formulate a composition comprising 50% of a pyrethroid, like bifenthrin, and 50% of a solvent, such as butyl cellosolve acetate with a reasonable expectation of success as both cyanamide and bifenthrin are soluble in organic compounds. Further, both Fujii et al. and Raymond et al. teach that the active (pyrethroid in Fujii et al. and cyanamide in Raymond et al.) are not easily soluble in water (see Fujii et al., column 8, lines 25-30; Raymond et al., column 2, lines 19-30). By having the buffer present, the active has improved stability (see Raymond et al., column 2, lines 31-42). Thus one with ordinary skill would be motivated to substitute cyanamide with bifenthrin in the composition of Raymond et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20100292323 A1 (Fujii et al.,2010; as submitted on IDS of 04/17/2019) as detailed above for claims 1, 8, 12, 14-16, 18-19, and 23-26 in view of US PGPUB 20140345066 A1 (Gamble et al., 2014).


The teachings of Fujii et al. have been described supra. 

The teachings of Fujii et al. are silent on composition comprising an ethylene glycol n-butyl ether benzoate. 

Gamble et al. teaches the use of 2-butoxyethyl benzoate as a dye carrier (see Gamble et al., paragraph 0022). The structure of 2-butoxyethyl benzoate is also described in Gamble et al. (see Gamble et al., paragraph 0022). 
In regards to claim 1, 13, 16, and 20, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fujii et al. and Gamble et al. to formulate a composition comprising an aromatic hydrocarbon soluble compound of Fujii et al. with the 2-butoxyethyl benzoate of Gamble et al. with an expectation of reasonable success as the structure of 2-butoxyethyl benzoate is similar to the solvents used in the invention of Fujii et al. (see Gamble et al., paragraph 0022). It would be obvious to one of ordinary skill in the art to simply substitute the solvent of Fujii et al. with the 2-butoxyethyl benzoate of Gamble et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over  US 20100292323 A1 (Fujii et al.,2010; as submitted on IDS of 04/17/2019) as detailed above for claims 1, 8, 12, 14-16, 18-19, and 23-26 in view of US 20080182754 A1 (Kozuki et al., 2008; as submitted on IDS of 04/17/2019)

The teachings of Fujii have been described supra. 
Fujii et al. is silent on the use of propylene glycol diacetate.

In regards to claims 1, 8, and 27, Kozuki et al. teaches a liquid agrochemical composition comprising of 0.5-30% by weight of one or more hydrophobic agrochemical active compound, such as bifenthrin (see Kozuki et al., paragraph 0070), and a nonionic or anionic surfactant in 1 to 20% by weight (see Kozuki et al., paragraph 0007) and in 0 to 10% by weight (see Kozuki et al., paragraph 0008), respectively, as well as 6 to 60% by weight of propylene glycol diacetate (see Kozuki et al., paragraph 0009). Kozuki et al. also teaches that an antioxidant, coloring agents (see Kozuki et al., paragraph 0133). Kozuki et al., teaches a composition comprising less than 1% by weight of an aromatic hydrocarbon solvent (see Kozuki et al., paragraphs 0102-0107). For example, a composition of 30% bifenthrin, 15% nonionic surfactant, 5% anionic surfactant, 25% 1,3-dimethyl-3-imidazolidinone, and 25% propylene glycol diacetate, would meet the limitation of less than 1% by weight of an aromatic hydrocarbon solvent. In regards to the range of the pyrethroid in claim 16, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Kozuki et al. also teaches that the composition is used after diluting with water (see Kozuki et al., paragraph 0138).

In regards to claims 1, 8, 14-15, 19, 25-27, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Kozuki et al. and Fujii et al. to formulate a composition comprising an aromatic hydrocarbon soluble compound, like bifenthrin, with additional excipients of ethylene glycol mono butyl ether acetate, diethylene glycol mono butyl ether acetate, or mixtures thereof (see Fujii et al., paragraph 0040) in the amount of 6 to 60% by weight and a surfactant, antioxidant or colorant, with less than 1% by weight of an aromatic hydrocarbon solvent with an expectation of reasonable success. One of ordinary skill at the time of the effective filing date would be motivated to formulate such an insecticide or pesticide composition as aromatic hydrocarbon solvents are known to be not entirely satisfactory with regard to their ecological and toxicological properties (see Fujii et al., Page 1, paragraph 0004, lines 11-13). Further, Fujii et al. lists propylene glycol mono ethyl ether acetate and dipropylene glycol methyl ether acetate and ethylene glycol mono butyl ether acetate, diethylene glycol mono butyl ether acetate as equivalents of propylene glycol diacetate used in the composition of Kozuki et al. (see Kozuki et al., Page 4, paragraphs 0102-0107; see Fujii et al., Page 3, paragraph 0040). Thus, using the teachings of Kozuki et al. and Fujii et al., as both are directed toward a stable composition of bifenthrin, it would be obvious to one of ordinary skill in the art at the time of the effective filing date simply substitute the ethylene glycol mono butyl ether acetate or diethylene glycol mono butyl ether acetate with the propylene glycol diacetate of Kozuki et al. in an amount of 6 to 60% by weight to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.
It is worth noting that the rejections have been modified as necessitated by amendment, thus many of the arguments presented by applicant are rendered moot. However, the relevant points have been addressed below. 

In response to applicant's argument that Raymond and Fujii are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Further, it seems applicant is arguing that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Fujii et al. and Raymond et al. teach that the active (pyrethroid in Fujii et al. and cyanamide in Raymond et al.) are not easily soluble in water (see Fujii et al., column 8, lines 25-30; Raymond et al., column 2, lines 19-30). By having the buffer present, the active has improved stability (see Raymond et al., column 2, lines 31-42). Thus one with ordinary skill would be motivated to substitute cyanamide with bifenthrin in the composition of Raymond et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. Further, as both cyanamide and bifenthrin are soluble in organic compounds, thus one with ordinary skill would be motivated to substitute cyanamide with bifenthrin in the composition of Raymond et al. and use a surfactant to stabilize the product and assist with the solubilisation of the bifenthrin (see Fujii et al., paragraph 0042). It would be obvious to one of ordinary skill in the art to combine the bifenthrin and surfactant with the composition of Raymond et al. according to the known methods taught in Fujii et al. of using a surfactant to help solubilize a pyrethroid like bifenthrin (see Fujii et al., paragraph 0042) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine the prior art elements according to known methods to yield predictable results.
In regards to the data presented, applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." In the instant case, it appears that Applicant is arguing new data that is not found in the instant specification, and thus should be properly included in an affidavit or declaration. However, in the interest of compact prosecution, examiner will address the arguments presented. In regards to the argument that bifenthrin and cyanamide have completely structures, examiner points out that both Fujii et al. and Raymond et al. teach that the active (pyrethroid in Fujii et al. and cyanamide in Raymond et al.) are not easily soluble in water (see Fujii et al., column 8, lines 25-30; Raymond et al., column 2, lines 19-30). By having the buffer present, the active has improved stability (see Raymond et al., column 2, lines 31-42). Thus one with ordinary skill would be motivated to substitute cyanamide with bifenthrin in the composition of Raymond et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. Further, applicant says that the examiner argues equivalency, however there is no mention of equivalency between bifenthrin and cyanamide in examiners rejections over the art, rather that due to the nature of low solubility of both actives, one with ordinary skill in the art would be motivated to substitute the cyanamide of Raymond with the bifenthrin on Fujii to enhance the solubility of bifenthrin. 

In response to applicant’s argument that the water of Fujii is incorporated in the final composition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection is clearly states that one with ordinary skill would be motivated to substitute cyanamide with bifenthrin in the composition of Raymond et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. In this invention, the inclusion of water is included. Further, the inclusion of water is not strictly prohibited by the limitations of the claims as the specification as filed teaches that that are useful in emulsifiable compositions are described in the “Compendium of Herbicide Adjuvants”, 9th edition (see specification as filed, paragraph 0030). Looking at the 13th edition, (Young, B., 2016, “Compendium of Herbicide Adjuvants”; referred to as NPL2), the definition of an adjuvant is “A material added to a tank mix to aid or modify the action of an agrichemical, or the physical characteristics of the mixture.” (see NPL2, page 64). One with ordinary skill in the art would understand that water is used to modify the action of an agrochemical or the physical characteristics of the mixture. 
Applicant also argues that the dye formulation of Gamble requires water, however there is nothing in the claims that limits the dye (i.e. colorant) to be an aqueous mixture thus even if the reference was being used to teach the inclusion of a dye comprising water, the rejection would be proper as there is no limitation on the composition of the colorant. In the instant case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Raymond et al., Fujii et al., and Gamble et al. to formulate a composition comprising an aromatic hydrocarbon soluble compound of Raymond et al. and Fujii et al. with the 2-butoxyethyl benzoate of Gamble et al. with an expectation of reasonable success as the structure of 2-butoxyethyl benzoate is similar to the solvents used in the invention of Raymond et al. (see Gamble et al., paragraph 0022). It would be obvious to one of ordinary skill in the art to simply substitute the solvent of Raymond et al. with the 2-butoxyethyl benzoate with the solvent of Raymond et al. to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 

In response to applicant’s argument that the inclusion of 1, 2-dimethyl-2-imidazolidinone is not proper as it is not listed as an optional additive in part (C), examiner points out that 1, 2-dimethyl-2-imidazolidinone is known in the art as a humectant (see NPL3, 2018; screenshot of https://pubchem.ncbi.nlm.nih.gov/compound/1_3-Dimethyl-2-imidazolidinone#section=Use-and-Manufacturing), thus meets the requirements set by the claims. 
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611